DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species SEQ ID NO: 12 and 13-30, and liposome in the reply filed on 7/19/21 is acknowledged.
It is noted that applicant’s response is not fully compliant.  The office action mailed on 7/9/21 (page 4) clearly set forth that applicant is required to elect a single sequence by SEQ ID NO from claims 8 and 9, wherein the election is consistent with the election from claim 1.  Election of SEQ ID NOs: 13-30 is not compliant.  Given the proximity within the same hotspot region, these sequences have been examined.
Claims 18-20 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Claim Objections
Claim 1 is objected to because of the following informalities:  Claim one recites “saRNA” without recitation of what it is an abbreviation for. Abbreviations are required to contain a recitation of what the abbreviation is for after first recitation of the abbreviation.  Recitation of “A saRNA (small activating RNA)” would obviate this objection.  Appropriate correction is required.

Improper Markush Rejection
Claims 1-12, 17, and 22 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims comprise a large multitude of sequences have no common searchable core.  Although the large genus of nucleic acid sequences are each fragments of a very large p21 promoter sequence, each of the saRNA molecules have a different activity dependent upon the specific sequence of nucleotides of the target fragment.  One cannot be substituted for another with expectation of identical activity.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a  
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the 

	The patent office does not have the resources to search all of the recited sequences in one application and perform the corresponding examination.
See 37 CFR 1.141(a), 
Two or more independent and distinct inventions may not be claimed in one national application, except that more than one species of an invention, not to exceed a reasonable number, may be specifically claimed in different claims in one national application, provided the application also includes an allowable claim generic to all the claimed species and all the claims to species in excess of one are written in dependent form (§ 1.75) or otherwise include all the limitations of the generic claim.
The examination guidelines determined that “up to ten sequences” are reasonable depending upon the circumstances.  Each of the instant sequences are structurally unique, each comprising a distinct sequence of nucleotides, each having no common structural core.  To search for more than ten of the sequences in the same application would present an undue search and corresponding examination burden.  Furthermore, see http://www.uspto.gov/web/patents/patog/week13/OG/TOC.htm#ref14, 
SEQ ID NO: 12 has been searched and examined, as well as SEQ ID NOs: 13-30 that are overlapping fragments within it.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it reads upon a product of nature.   The p21 target site is naturally occurring.  
The claimed invention is directed to a naturally-occurring nucleic acid fragment thereof, whether isolated or not that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -- U.S.-- (June 13, 2013). The claims read on naturally occurring p21 target sites and fragments that are a product of nature.
Thus the claims are not patent-eligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a saRNA wherein one strand has at least 75% homology or complementarity with any continuous fragment of 16-35 nucleotides in length in a nucleic acid selected from SEQ ID NOs: 5-12.  
The specification does not adequately describe the structure for a compound to meet the function of being a saRNA.  The specification discloses that a saRNA can be composed of a sense and antisense strand, but the claims are not limited to this single species. 
 	Claim 1 recites a structural requirement for one strand, but does not recite how many strands are present or any structural requirement for the additional strand(s).  The claims encompass additional structures that are not described in the specification.  
	Additionally, the claims do not recite any length limitation for the saRNA.  The claims encompass saRNAs of any length that comprise a 16-mer fragment of SEQ ID NOs: 5, 6, 7, 8, 9, 10, 11, or 12, which would likely not have the function as claimed.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus agents of any length with varying numbers of strands that function as a saRNA.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
To achieve the desired function, it appears that the structure is required to be of a shorter length than the claimed genus which has no length limitation.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).  saRNA technology appears to have similar structural requirements to siRNA.
For example, Kang et al. (Cancer Res., 2012, 72(19), 5069-5079) teach “RNA activation (RNAa) is emerging as one potential solution by using double-stranded RNA 
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for saRNAs within the instant genus that would function as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 5-9, 11, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Cancer Letters, 265, 2008, 206-214).
Yang et al. teach a saRNA (dsP21-322) that comprises the sequences: Sense: 5’ -CCA ACU CAU UCU CCA AGU A[dT][dT]-3’ ; Antisense: 5’ -UAC UUG GAG AAU GAG UUG G[dT][dT]-3’.
Nucleotides 1-19 of the sense strand of the saRNA of Yang et al. are 100% identical to nucleotides 4-22 of instant SEQ ID NO: 12.  The saRNA of Yang et al. comprises a 2 nucleotide 3’ overhang on each strand.
Yang et al. teach: T24 cells were transfected with 50 nM of dsP21-322 and a control dsRNA (ds Control). Seventy-two hours later, expression of p21 mRNA and protein was detected, respectively, by real-time quantitative PCR and Western blotting analysis. Consistent with previous report [4], expression of p21 in dsP21-322 treated cells was significantly elevated (p < 0.05). Compared to mock and ds Control transfections, dsP21-322 caused an over 2-fold induction in p21 expression (page 208 and Fig. 1).
It is noted that although Yang et al. teach the instantly recited outcome of the saRNA activating or upregulating the expression of p21 by targeting a sequence in a human p31 promoter, the prior art is not required to teach the intended outcome.  The instant claims are compound claims and the art is required to teach the structural requirements and would therefore necessarily achieve the recited outcome.
The sense strand of the saRNA of Yang et al. has at least 75% homology with instant SEQ ID NOs: 59-68 and is identical to instant SEQ ID NO: 61 (RAG-322 of instant specification)(pages 19-20 of instant specification).

Therefore, the claims are anticipated by Yang et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Cancer Letters, 265, 2008, 206-214), in view of Saetrom et al. (US 2017/0044540 A1).
Yang et al. teach a saRNA (dsP21-322) that comprises the sequences: Sense: 5’ -CCA ACU CAU UCU CCA AGU A[dT][dT]-3’ ; Antisense: 5’ -UAC UUG GAG AAU GAG UUG G[dT][dT]-3’.
Nucleotides 1-19 of the sense strand of the saRNA of Yang et al. are 100% identical to nucleotides 4-22 of instant SEQ ID NO: 12.  The saRNA of Yang et al. comprises a 2 nucleotide 3’ overhang on each strand.
Yang et al. teach: T24 cells were transfected with 50 nM of dsP21-322 and a control dsRNA (ds Control). Seventy-two hours later, expression of p21 mRNA and protein was detected, respectively, by real-time quantitative PCR and Western blotting analysis. Consistent with previous report [4], expression of p21 in dsP21-322 treated cells was significantly elevated (p < 0.05). Compared to mock and ds Control 
It is noted that although Yang et al. teach the instantly recited outcome of the saRNA activating or upregulating the expression of p21 by targeting a sequence in a human p31 promoter, the prior art is not required to teach the intended outcome.  The instant claims are compound claims and the art is required to teach the structural requirements and would therefore necessarily achieve the recited outcome.
The sense strand of the saRNA of Yang et al. has at least 75% homology with instant SEQ ID NOs: 59-68 and is identical to instant SEQ ID NO: 61 (RAG-322 of instant specification)(pages 19-20 of instant specification).
Yang et al. teach cell culture and transfection agents including LIpofectamine 2000 that meet the instant limitation of being a pharmaceutically acceptable carrier (page 207).
Saetrom et al. teach that a saRNA duplex may be formed from a single molecule that is at least partly self-complementary forming a hairpin structure, including a duplex region [0072].  Given that it was known to deliver saRNAs as a duplex or as a hairpin, it would have been obvious to formulate the saRNA of Yang et al. as a hairpin as a matter of design choice.  One would reasonably expect for either configuration to successfully deliver the saRNA.
Saetrom et al. teach incorporation of LNAs and phosphorothioates into saRNAs.  It would have been obvious to incorporate the known modifications into the saRNA of Yang et al. with a reasonable expectation of success.  One would have been motivated to incorporate the modifications that were known to impart stability into nucleic acids.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635